
	

114 HR 6534 IH: MadeInAmerica.gov Act
U.S. House of Representatives
2016-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 6534
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2016
			Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the creation and maintenance of a MadeInAmerica.gov website.
	
	
		1.Short title
 This Act may be cited as the MadeInAmerica.gov Act.2.Definitions(a)SecretaryThe term Secretary means the Secretary of Commerce.(b)Made in AmericaThe term Made in America shall have the meaning prescribed by the Secretary pursuant to section 3 of this Act.3.MadeInAmerica.gov(a)Website creationThe Secretary shall create and maintain a website named MadeInAmerica.gov.(b)Website featuresSuch website shall—(1)publish a list of all products made in America;(2)publish a list of all companies that only make products made in America;(3)publish contact information, including website addresses, for manufacturers of products listed pursuant to paragraph (1);(4)publish contact information, including website addresses, for companies listed pursuant to paragraph (2);(5)provide direct links to online ordering pages for products listed pursuant to paragraph (1); and(6)be searchable by product, company, type of product, and type of company.(c)Website inclusionThe Secretary shall—(1)only publish such products, companies, contact information, and order page information requested by a company;(2)create a form interested companies may complete in order to satisfy the requirement in paragraph (1); and(3)make publicly available, in a conspicuous location on the homepage of MadeInAmerica.gov, the form required by paragraph (2).(d)Penalties(1)Any company found to have submitted false information in order to secure product or company inclusion on MadeInAmerica.gov shall be—(A)fined not less than $10,000 for each false statement; and(B)barred from listing product or company information on MadeInAmerica.gov—(i)for not less than one year for the first offense;(ii)for not less than five years for the second offense; and(iii)permanently for the third offense.(2)Any penalty collected pursuant to this section shall be used to operate and advertise MadeInAmerica.gov, and enact the requirements of this Act.(e)RegulationsThe Secretary shall issue such regulations as are necessary to implement this Act.(f)Effective dateThe website required by this Act shall be operational within two years of enactment of this Act. 